                            UNITED STATES DISTRICT COURT
                                                            for the

                                              Eastern District of North Carolina

                                                      Western Division


AMANDA DAYMAN                                 :
                                              :
NORELLE IYER, and                             :
                                              :
RUDI MACK,                                    :            Civil Action No. 5:2—CV-00533
                                              :
Plaintiffs                                    :
                                              :            Complaint – Fair Labor Standards Act Violation
             -v-                              :                         and Conversion
                                              :
FLOATING SHANTI, LLC,                         :
                                              :
SHANTI WELLNESS, INC, and                     :
                                              :
NICOLE WALCOTT                                :
                                              :
Defendants                                    :
__________________________________________________________________________________________________

 COMPLAINTS FOR VIOLATION OF FAIR LABOR STANDARDS BY EMPLOYEE MISCLASSIFICATION,
                                  AND CONVERSION OF INCOME
__________________________________________________________________________________________________


        Plaintiffs Amanda Dayman, Norelle Iyer, and Rudi Mack, by and through their undersigned counsel, hereby raise

the following complaints against Defendant Nicole Walcott, individually and in her official capacity as the Owner of the

Floating Shanti, LLC; and Defendant Floating Shanti, LLC.

                                                     INTRODUCTION

        1. This action is of substantial concern to the Plaintiffs as it affects their rights to property, specifically income

            earned as a result of employment, which Defendant has failed to pay.

        2. In addition to nonpayment, Defendant Walcott also misclassified Plaintiffs as Independent Contractors,

            subsequently failing to pay FICA requirements beyond employee tax withholding.

        3. Plaintiffs come before this Court, respectfully praying for the relief they need, to which they are entitled, and

            that only this Court can grant – compensatory damages for willfully and intentionally withholding money due



                     Case 5:20-cv-00355-M Document 3 Filed 07/14/20 Page 1 of 9
    to Plaintiffs and punitive damages for the reckless and wanton misclassification of Plaintiffs as employees

    and nonpayment of employer responsible taxes under FICA.

                                                  THE PARTIES

                                                      Plaintiffs

4. Plaintiff Dayman is a natural person, a citizen of the United States, and a resident of Cumberland County,

    North Carolina.

5. Plaintiff Iyer is a natural person, a citizen of the United States, and a resident of Harnett County, North

    Carolina.

6. Plaintiff Mack is a natural person, a citizen of the United States, and a resident of Cumberland County, North

    Carolina.

                                                     Defendants

7. Defendant Walcott is natural person, as defined by 42 U.S.C. § 1983, a citizen of the United States, and a

    resident of Fayetteville, Cumberland County, North Carolina. Defendant Walcott is the Chief Executive

    Officer of the Floating Shanti, LLC.

8. Defendant Floating Shanti, LLC is a for profit limited liability corporation registered with the Secretary of

    State in North Carolina, with a principal office located at 311 Hay Street, Fayetteville, North Carolina 28301.

    Defendant Floating Shanti, LLC was converted to Shanti Wellness, Inc in 2020.

9. Defendant Shanti Wellness, Inc. is a corporation registered with the Secretary of State in North Carolina, with

    a principal office located at 311 Hay Street, Fayetteville, North Carolina 28301.

                                      JURISDICTION AND VENUE

10. This Court has jurisdiction over all claims for relief pursuant to 28 U.S.C. §§ 1331, as this action seeks to

    redress the deprivation under color of the laws, statutes, ordinances, regulations, customs, and usages of the

    State of North Carolina and violations of the Fair Labor Standards Act. To the extent Plaintiffs’ claims may

    allege or may be construed to allege state law claims, this Court has supplemental jurisdiction under 28

    U.S.C. § 1367(a).

11. Venue lies in this Court under 28 U.S.C. § 1391, as the events giving rise to Plaintiffs’ causes of action arose

    or exist in this district in which the action is brought.

                                     RELEVANT STATUTORY LAW


             Case 5:20-cv-00355-M Document 3 Filed 07/14/20 Page 2 of 9
12. The Fair Labor Standards Act (FLSA) defines employees as “any individual[s] employed by an employer,”

    where “employ” is defined as “to suffer or permit to work.” 29 U.S.C. § 203(e)(1), (g).

13. The FLSA authorizes employees to seek damages from employers who withhold wages and tips in violation

    of the FLSA sections 6, 7, and 15. 29 U.S.C. § 216(b).

14. The Federal Insurance Contributions Act (FICA) requires employers to withhold certain taxes from employee

    wages while also requiring the employer to pay the employer’s portion of two taxes: 6.2% for Social Security

    taxes and 1.45% for the Medicare tax. 26 U.S.C. § 3111.

15. North Carolina law authorizes an employer to withhold only deductions for income and other taxes which

    Federal and State law empower the employee to withhold. N.C.G.S. §95-25.8(a)(1).

16. North Carolina law only authorizes non-tax withholdings or deductions upon written authorization from the

    employee, or written notice to the employee for deductions related to: cash or inventory shortages; loss or

    damage to employer’s property; or previous wage advances or overpayment. N.C.G.S. §95-25.8(a)(2)-(3), (c),

    and (d).

                                       STATEMENT OF FACTS

17. Plaintiff Mack was employed at the Floating Shanti, LLC on or about February 1, 2019, through on or about

    June 30, 2019.

18. Plaintiff Mack’s work schedule was fifteen hours every weekend, with the exception of weekend of the

    Dogwood Festival.

19. Plaintiff Mack was hired at $7.25 an hour with a raise to $8.00 an hour scheduled to start on February 15 th.

20. Plaintiff Iyer was employed at the Floating Shanti, LLC as the massage director from March 10, 2019 through

    on or about August 25, 2019. Plaintiff Iyer’s employment was governed by an employment contract signed

    by both Nicole Walcott and Plaintiff Iyer.

21. The employment contract states that Plaintiff Iyer’s employment was “at will” and prohibited Plaintiff Iyer

    from conducting any other consulting, employment, or business activity.

22. Plaintiff Iyer’s duties included providing massage therapy services for customers; changeover/clean therapy

    rooms after each client; keep availability updated in Company database; supervise other massage therapists

    employed by Floating Shanti.




               Case 5:20-cv-00355-M Document 3 Filed 07/14/20 Page 3 of 9
23. Plaintiff Iyer terminated her employment with the Floating Shanti, LLC on August 25, 2019. On or about

    August 30, 2019, Defendant Walcott sent Plaintiff Iyer an accounting of the moneys that was owed. This

    accounting stated that Plaintiff Iyer had rendered services that Plaintiff Iyer had not been paid for, totaling one

    thousand seven hundred and ninety-two dollars ($1,792.00).

24. Defendant Walcott withheld one thousand three hundred eighty-four dollars and eight cents ($1,384.80) and

    paid Plaintiff Iyer four hundred seven dollars and twenty cents ($407.20).

25. During the scope of Plaintiff Iyer’s employment, the Floating Shanti, LLC never withheld state income,

    federal income, social security, or Medicare taxes.

26. During the scope of the Plaintiff Iyer’s employment, the Floating Shanti, LLC never paid employer required

    social security or Medicare taxes.

27. During the scope of employment, Defendant Walcott directed Plaintiff Iyer to supervise the other massage

    therapists and rate their performance through varies means. Defendant Walcott linked the pay raises of the

    massage therapists, and bonuses paid to Plaintiff Iyer, to these performance ratings.

28. Plaintiff Iyer informed Defendant Walcott that it was her understanding that performance ratings were more

    consistent with an employee and employer relationship than that of an independent contractor.

29. Plaintiff Dayman was employed at the Floating Shanti, LLC as a massage therapist from March 7, 2019

    through on or about August 19, 2019. Plaintiff Dayman’s employment was governed by an employment

    contract signed by both Nicole Walcott and Plaintiff Dayman that required Plaintiff Dayman to report directly

    to Plaintiff Iyer.

30. The employment contract states that Plaintiff Dayman’s employment was “at will” and prohibited Plaintiff

    Dayman from conducting any other consulting, employment, or business activity.

31. Plaintiff Dayman’s duties included providing massage therapy services for customers; changeover/clean

    therapy rooms after each client; keep availability updated in Company database.

32. Plaintiff Dayman terminated her employment with the Floating Shanti, LLC on or about August 19, 2019. On

    August 26, 2019, Defendant Walcott sent an accounting of money owed to Plaintiff Dayman for services

    Plaintiff Dayman had rendered and not yet been paid for, totaling seven hundred and thirty-five dollars

    ($735.00). On September 3, 2019, Defendant Walcott withheld five hundred and thirty dollars ($530) and

    only rendered two hundred and five dollars ($205) to Plaintiff Dayman.


             Case 5:20-cv-00355-M Document 3 Filed 07/14/20 Page 4 of 9
33. During the scope of Plaintiff Dayman’s employment, the Floating Shanti, LLC never withheld state income,

    federal income, social security, or Medicare taxes.

34. During the scope of the Plaintiff Dayman’s employment, the Floating Shanti, LLC never paid employer

    required social security or Medicare taxes.

35. Defendant Walcott required Plaintiff Dayman and Plaintiff Iyer to be in the business, even when no clients

    were scheduled. Defendant did not pay Plaintiff Dayman or Iyer for this time.

36. Plaintiff Dayman and Plaintiff Iyer would block off time when they were not available or wished not to see

    clients. Defendant Walcott would go into the scheduling system, remove the time blocks, and schedule client

    appointments, or require other employees of The Floating Shanti, LLC to make those changes at Defendant

    Walcott’s direction.

37. Defendant Walcott further controlled the scope and manner of work by requiring Plaintiffs Iyer and Dayman

    to perform add-on services that plaintiffs stated they did not do such as: hot stone massage and cupping.

38. Defendant the Floating Shanti, LLC represented Plaintiffs Iyer and Dayman as employees of the business by

    requiring them to wear nametags that contained the Plaintiff’s name as well as the business’s (Floating Shanti,

    LLC) name.

39. Defendant the Floating Shanti, LLC represented Plaintiffs Iyer and Dayman as employees of the business by

    requiring them to wear ‘Floating Shanti’ polo shirts along with the above-mentioned nametags at public

    functions such as the Dogwood Festival.

                                    FIRST CLAIM FOR RELIEF
                           IMPROPER CLASSIFICATION AS A CONTRACTOR
                                  FAIR LABOR STANDARDS ACT

40. Plaintiffs hereby incorporate by reference the allegations set forth above as though fully set forth herein.

41. The FLSA was enacted “to correct and as rapidly as practicable to eliminate” several conditions including

    “labor disputes” by requiring certain actions by employers. 29 U.S.C. § 202. Whether a worker is an

    employee under the FLSA is determined by examining the “’economic realities’ of the relationship between

    the worker and the putative employer” to determine whether the worker is “economically dependent on the

    business … or is, as a matter of economic [reality], in business for himself.” Schultz v. Capital Int’l Sec., Inc.,

    466 F.2d 298 at 304 (U.S. Ct. App. 4th Cir. 2006). The “economic reality” is determined by six factors:

    (1) The degree of control that the putative employee has over the manner in which work is performed;


             Case 5:20-cv-00355-M Document 3 Filed 07/14/20 Page 5 of 9
    (2) The worker’s opportunities for profit or loss dependent on his managerial skill;

    (3) The worker’s investment in equipment or material, or his employment of other workers;

    (4) The degree of skill required for the work;

    (5) The permanence of the working relationship; and

    (6) The degree to which the services rendered are an integral part of the putative employer’s business.

    Id. at 304-305.

42. Defendant Walcott set up an established rating system and required Plaintiff Dayman to report to Plaintiff

    Iyer. Defendant Walcott also required Plaintiff Iyer to evaluate Plaintiff Dayman’s, and other employees of

    The Floating Shanti, LLC, performance. This evaluation was used to determine the employee’s pay raises or

    grounds for termination.

43. Defendant Walcott required Plaintiff Dayman and Plaintiff Iyer to be in the business, even when no clients

    were scheduled. Defendant did not pay Plaintiff Dayman or Iyer for this time.

44. Plaintiff Dayman and Plaintiff Iyer would block off time when they were not available or wished not to see

    clients. Defendant Walcott would go into the scheduling system, remove the time blocks, and schedule client

    appointments, or require other employees of The Floating Shanti, LLC to make those changes at Defendant

    Walcott’s direction.

45. Defendant Walcott further controlled the scope and manner of work by requiring Plaintiffs Iyer and Dayman

    to perform add-on services that plaintiffs stated they did not do such as: hot stone massage, cupping, and

    reflexology.

46. Defendant the Floating Shanti, LLC represented Plaintiffs Iyer and Dayman as employees of the business by

    requiring them to wear nametags that contained the Plaintiff’s name as well as the business’s (Floating Shanti,

    LLC) name.

47. Defendant the Floating Shanti, LLC represented Plaintiffs Iyer and Dayman as employees of the business by

    requiring them to wear ‘Floating Shanti’ polo shirts along with the above-mentioned nametags at public

    functions such as the Dogwood Festival.

48. Plaintiffs Iyer and Dayman thus seek a declaratory judgement that Defendants improperly classified them as

    independent contractors while treating them as employees.

                                     SECOND CLAIM FOR RELIEF
                               VIOLATION OF STATUTORY ENTITLEMENTS

             Case 5:20-cv-00355-M Document 3 Filed 07/14/20 Page 6 of 9
                              FEDERAL INSURANCE CONTRIBUTIONS ACT

49. Plaintiffs hereby incorporate by reference the allegations set forth above as though fully set forth herein.

50. FICA requires employers, in addition to withholding taxes from employee wages, to pay the employer’s

    portion of two taxes: 6.2% for Social Security taxes and 1.45% for the Medicare tax. 26 U.S.C. § 3111.

51. During the scope of Plaintiff Iyer’s employment, the Floating Shanti, LLC never withheld state income,

    federal income, social security, or Medicare taxes.

52. During the scope of the Plaintiff Iyer’s employment, the Floating Shanti, LLC never paid employer required

    social security or Medicare taxes.

53. During the scope of Plaintiff Iyer’s employment, the Floating Shanti, LLC should have paid two-thousand

    two-hundred fifty dollars ($2,250.00) in employer-required taxes, which Plaintiff Iyer paid.

54. During the scope of Plaintiff Dayman’s employment, the Floating Shanti, LLC never withheld state income,

    federal income, social security, or Medicare taxes.

55. During the scope of Plaintiff Dayman’s employment, the Floating Shanti, LLC never paid employer required

    social security or Medicare taxes.

56. During the scope of Plaintiff Dayman’s employment, the Floating Shanti, LLC should have paid one-

    thousand eight-hundred seventy-five dollars ($1,875.00) in employer-required taxes, which Plaintiff Dayman

    paid.

57. Plaintiffs Dayman and Iyer seek an order for reimbursement of employer required taxes.

                                    THIRD CLAIM FOR RELIEF
                                         CONVERSION
                          FAIR LABOR STANDARDS ACT AND N.C.G.S. § 95-25.8

58. Plaintiffs hereby incorporate by reference the allegations set forth above as though fully set forth herein.

59. The FLSA requires employers to pay a minimum wage to all employees for hours worked and does not allow

    employers to withhold payment of wages rightly earned. 29 U.S.C. § 206. North Carolina Law only

    authorizes employers to deduct or withhold wages with “written authorization from the employee” that is (i)

    “signed on or before the payday(s) for the pay period(s) from which the deduction is to be made” and which

    “(ii) indicates the reason for the deduction” and notice of the specific amount or percentage to be deducted

    before the deduction is made, unless “[the employer is required or empowered to do so by State or federal

    law.” N.C.G.S. § 95-25.8(a)(1)-(3).


             Case 5:20-cv-00355-M Document 3 Filed 07/14/20 Page 7 of 9
60. Plaintiff Dayman, as a result of her work under the pay scheme in her employment agreement with Defendant

    Floating Shanti, LLC, has a right to possess personal property at issue, specifically five-hundred thirty dollars

    ($530.00).

61. Defendant Walcott intentionally interfered with Plaintiff Dayman’s personal property by exercising dominion

    and control of the property.

62. Defendant Walcott’s interference deprived Plaintiff Dayman of the possession or use of said property

    ($530.00).

63. Defendant Walcott’s interference caused damages to Plaintiff Dayman in the form of lost wages.

64. Plaintiff Iyer, as a result of her work under the pay scheme in her employment agreement with Defendant

    Floating Shanti, LLC, has a right to possess personal property at issue, specifically one thousand three-

    hundred eighty-four dollars and eighty cents ($1,384.80).

65. Defendant Walcott intentionally interfered with Plaintiff Iyer’s personal property by exercising dominion and

    control of the property.

66. Defendant Walcott’s interference deprived Plaintiff Iyer of the possession or use of said property ($1,384.80).

67. Defendant Walcott’s interference caused damages to Plaintiff Iyer in the form of lost wages.

68. Plaintiff Mack, as a result of her work under the pay scheme in her employment agreement with Defendant

    Floating Shanti, LLC, has a right to possess personal property at issue, specifically four-hundred seventy-

    eight dollars and seventy-five cent ($478.75).

69. Defendant Walcott intentionally interfered with Plaintiff Mack’s personal property by exercising dominion

    and control of the property.

70. Defendant Walcott’s interference deprived Plaintiff Mack of the possession or use of said property ($478.75).

71. Defendant Walcott’s interference caused damages to Plaintiff Mack in the form of lost wages.

72. Plaintiffs therefore seek an order requiring Defendants to pay Plaintiffs the wages they are rightfully owed.


                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for the following relief:

(a) A declaratory judgement that Defendants improperly classified Plaintiffs Dayman and Iyer as “Independent

    Contractors”;

(b) Find the Defendants be jointly and severely liable for all damages;

             Case 5:20-cv-00355-M Document 3 Filed 07/14/20 Page 8 of 9
(c) Order Reimbursement for employer-responsible taxes paid by plaintiffs;

(d) Find that Employer willfully and intentionally withheld wages and other pay with no standing to do so;

(e) Order Defendants’ payment of above converted funds;

(f) Order Defendants’ payment of punitive damages in an amount adequate to dissuade future similar acts;

(g) Attorney’s fees and costs pursuant to 42 U.S.C. § 1988 and any other applicable law; and

(h) Any other remedies Plaintiffs may be entitled to under applicable law.

                                           JURY DEMAND
Plaintiffs hereby demand a jury trial.

Dated this 6th of July, 2020.

                                         /s/ Jeffrey L. Dobson

                                         Jeffrey Dobson
                                         North Carolina State Bar # 54808
                                         Dobson Law Firm, PLLC
                                         119 SW Maynard Road, STE 180
                                         Cary, NC 27511
                                         Tel. #: 919-591-2240
                                         Email: jdobson@dobsonlawnc.com




             Case 5:20-cv-00355-M Document 3 Filed 07/14/20 Page 9 of 9
